Case 1:20-cv-05574-DG-RML Document 25 Filed 02/05/21 Page 1 of 1 PageID #: 287



UNITED STATES DISTRICT COURT                                         Civil Conference
EASTERN DISTRICT OF NEW YORK                                         Minute Order

Before: Diane Gujarati                                       Date:       2/5/2021
        U.S. District Judge                                  Time:       11:00 a.m.

Court Deputy: Kelly Almonte
Court Reporter: Anthony Mancuso



                   Kamin Health LLC v. Pinchas Halperin and Pinchas Halperin, LLC
                                   20-CV-5574 (DG) (RML)


Type of Conference: Oral Argument

Appearances: Plaintiff:       Adam Lewis Pollock

               Defendants:    Michael L. Levine

Summary: Oral argument on Plaintiff's Motion for a Preliminary Injunction and Defendants' Cross
Motion to Compel Arbitration held before Judge Diane Gujarati on February 5, 2021. Adam Pollock
appeared on behalf of Plaintiff. Michael Levine appeared on behalf of Defendants. The parties were
heard on the motions. The Court reserved decision and will rule on the motions in due course. The
parties were instructed to promptly notify the Court of any change affecting the parties’ positions.

                                                             SO ORDERED.


                                                             /s/ Diane Gujarati _
                                                             DIANE GUJARATI
                                                             United States District Judge
